UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1457


In re:   PAUL SCINTO, SR.,

                      Petitioner.



                 On Petition for Writ of Mandamus.
              (Nos. 4:01-cr-00059-H-1; 4:03-cv-00130)


Submitted:   July 26, 2012                 Decided: August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul Scinto, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Scinto, Sr., petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on

his coram nobis petition.            He seeks an order from this court

directing the district court to act.            We find there has been no

undue delay in the district court.              Accordingly, we deny the

mandamus petition and Scinto’s motion to stay.               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                        2